EXHIBIT A
 1                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
 2
 3   MARTIN SCHNEIDER, SARAH DEIGERT,           Case No. 4:16-cv-02200-HSG (KAW)
     THERESA GAMAGE, and NADIA PARIKKA,
 4   Individually and on Behalf of All Others   DECLARATION OF STEVEN J.
     Similarly Situated,                        GIANNOTTI OF ANGEION GROUP,
 5                                              LLC RE: UPDATE ON SETTLEMENT
 6                Plaintiffs,                   ADMINISTRATION

 7   v.                                         Judge: Hon. Haywood S. Gilliam, Jr.

 8   CHIPOTLE MEXICAN GRILL, INC., a
     Delaware Corporation,
 9
10                 Defendant.

11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28
                                                           DECLARATION OF STEVEN J. GIANNOTTI
                                                                CASE NO. 4:16-cv-02200-HSG (KAW)
 1           I, Steven J. Giannotti, hereby declare under penalty of perjury pursuant to 28 U.S.C. § 1746
 2 that the following is true and correct:
 3       1. I am a project manager at the class action notice and settlement administration firm, Angeion
 4 Group, LLC (“Angeion”). I am fully familiar with the facts contained herein based upon my
 5 personal knowledge.
 6       2. The purpose of this Declaration is to provide the Court with an update regarding additional
 7 settlement statistics since the Declaration of Steven Weisbrot of Angeion Group, LLC Regarding
 8 Settlement Administration was filed on June 1, 2020 (“Settlement Administration Declaration”) (See
 9 Dkt. 226-2).
10                                         CASE WEBSITE UPDATES
11       3. Angeion updated the Settlement Website with Plaintiffs’ Notice of Motion and Motion for
12 Final Approval of Class Action Settlement; Memorandum of Points and Authorities in Support
13 Thereof, and the Notice of Motion and Motion for Attorneys’ Fees, Expenses, and Service Awards,
14 after these documents were filed with the Court.
15                                       CLAIM FORM SUBMISSIONS
16       4. The postmark deadline for Settlement Class Members to submit a Claim Form was May 30,
17 2020. As of July 14, 2020, Angeion has received 251,103 timely Claim Form submissions and 16
18 late Claim Form submissions, for a total of 251,119 Claim Form submissions, of which 4,398 Claim

19 Form submissions were submitted with proof of purchase.1
20       5. Angeion analyzed the timely Claim Form submissions for compliance with the requirements
21 outlined in the Settlement Agreement and Release and conducted audit procedures to identify
22 duplicate submissions and to identify instances where multiple Claim Form submissions were filed
23 by the same person for claims without proof of purchase. Based upon this review, Angeion has
24 determined that 144,040 Claim Form submissions are eligible for payment, of which 3,941 Claim
25 Form Submissions were submitted with valid proof of purchase.
26
     1
27    Only five (5) valid Claims will be honored per Settlement Class Member without proof of purchase, and 10 valid
     Claims will be honored per Settlement Class Member with proof of purchase. Only 15 valid Claims will be honored
28   per Settlement Class Household.

                                                                               DECLARATION OF STEVEN J. GIANNOTTI
                                                                                    CASE NO. 4:16-cv-02200-HSG (KAW)
 1       6. The 144,040 valid and timely Claim Form Submissions were filed for a total of 1,128,060
 2 purchases without proof and 11,693 purchases with proof. After applying the cap on purchases with
 3 and without proof per Settlement Class Member, a total of 701,879 purchases without proof and
 4 9,435 purchases with proof are deemed eligible for payment.
 5       7. Settlement Awards are capped at $2.00 each and subject to pro rata decrease, depending on
 6 the number of all approved Claims submitted. Based on the total number of approved valid
 7 purchases, Angeion has determined that the value of the purchases without proof is approximately
 8 $1,403,758 and that the value of the purchases with proof is approximately $48,958, for a total
 9 Settlement Award of approximately $1,452,716.2 Settlement Class Members were allowed to select
10 the manner in which payment will be issued for their valid Claims, of which 89,485 Settlement Class
11 Members elected to receive payment by check and 54,555 Settlement Class Members elected to
12 receive payment via PayPal.3
13       8. Angeion has also determined that 107,079 Claim Form submissions should be rejected,
14 which include 85,947 duplicate Claim Form submissions that exceed the claim cap for Settlement
15 Class Households, 20,756 Claim Form submissions identified as fraudulent, 328 incomplete Claim
16 Form submissions submitted without valid purchases, 32 Claim Form submissions that were
17 withdrawn by the Settlement Class Member after submitting the claim, and 16 late Claim Form
18 submissions.

19
20
21
22
23
24
25
26
     2
27     Based on the total number of eligible purchases, a pro rata decreased of the Settlement Awards will not be required.
     3
       If the provided PayPal email address is determined to be invalid at the time of distribution, a check will be issued to
28   the Settlement Class Member instead.

                                                                                      DECLARATION OF STEVEN J. GIANNOTTI
                                                                                           CASE NO. 4:16-cv-02200-HSG (KAW)
 1                                          ADMINISTRATION EXPENSES
 2         9. Angeion initially estimated that the cost of the notice program and all administration expense
 3 would be approximately $600,000. Through May 31, 2020, Angeion has incurred $460,652.52 in
 4 administrative expenses. Based on the total number of Claim Form submissions eligible to receive
 5 payment, Angeion expects to incur an additional $143,828.36, which includes but not limited to,
 6 issuing payments, postage, post distribution services, and monthly maintenance charges for the
 7 website, the toll-free phone live, and document storage.4
 8              I hereby declare under penalty of perjury that the foregoing is true and correct.
 9 Dated: July 16, 2020
                                                                                      ____________________
10
11                                                                                    STEVEN J. GIANNOTTI

12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27   4
         Angeion’ s previous cost estimate included in the Settlement Administration Declaration was based on a preliminary
28 estimate of eligible claims.
                                                                                     DECLARATION OF STEVEN J. GIANNOTTI
                                                                                          CASE NO. 4:16-cv-02200-HSG (KAW)
